Citation Nr: 1731807	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  11-18 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to apportionment of the Veteran's Department of Veterans Affairs (VA) compensation benefits on behalf of his minor child.  


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran and the appellant

ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from September 1989 to January 1998.  The appellant seeks benefits as the custodian (mother) of the Veteran's minor child, D. B.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 special apportionment decision of the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio that denied the appellant's claim for apportionment of the Veteran's VA disability compensation benefits on behalf of his minor child.  

In an October 2009 decision, the RO continued the denial of the appellant's claim for apportionment of the Veteran's VA disability compensation benefits on behalf of his minor child.  

In July 2010, the appellant, but not the Veteran, appeared at a personal hearing at the RO.  

In April 2017, the Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge.  The appellant did not appear at the October 2016 Travel Board hearing.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The appellant contends that she is entitled to apportionment of the Veteran's VA disability compensation benefits on behalf of his minor child, D. B.  The appellant specifically maintains that she qualifies for a general apportionment because the Veteran has not reasonably discharged his responsibilities for his minor child's support.  The appellant also contends that she qualifies for a special apportionment because the evidence does not show that a grant of apportionment would cause hardship for the Veteran.  She reports that the Financial Status Report forms provided by the Veteran do not appear to accurately reflect his income and expenses.  The appellant also asserts that she has a greater hardship than the Veteran.  

A claim for an apportionment is a "contested claim" and is subject to special procedural regulations.  Simultaneously contested claim refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit or the allowance of one claim results in the payment of a lesser benefit to another claimant.  38 C.F.R. § 20.3(p) (2016).  Under 38 C.F.R. § 19.100, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights.  Under 38 C.F.R. § 19.101 (2016), upon the filing of a Notice of Disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the Statement of the Case.  Under 38 C.F.R. § 19.102, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  If a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimants and their representatives, if any, will be notified and afforded an opportunity to be present.  The appellant will be allowed to present opening testimony and argument.  Thereafter, any other contesting party who wishes to do so may present testimony and argument.  The appellant will then be allowed an opportunity to present testimony and argument in rebuttal.  Cross-examination will not be allowed.  38 C.F.R. § 20.713 (2016).  

The contested claims procedures have not been fully met.  In June 2011, the appellant's Substantive Appeal, VA Form 9, Appeal to the Board of Veterans' Appeals, was received by the RO.  The Board notes, however, that a copy of the Substantive Appeal (or summary of the content) was not provided to the Veteran.  The Board notes that the Veteran has not been provided with an opportunity to review that evidence. 

Additionally, in her VA Form 9, Appeal to the Board of Veterans' Appeals, received in June 2011, the appellant requested a Travel Board hearing regarding her claim for apportionment of the Veteran's VA disability compensation benefits on behalf of his minor child.  In August 2011, the appellant was notified that she had been placed on the list of persons wanting to appear at Travel Board hearing.  In August 2014, the Veteran was notified that he had been placed on the list of persons wanting to appear at Travel Board hearing.  In December 2015, the Veteran was notified that he was scheduled for a Board videoconference hearing in February 2016.  In August 2016, the Veteran was notified that he was scheduled for a Travel Board hearing in April 2017.  In January 2017, the Veteran was notified that due to a scheduling conflict, the time of his April 2017 Travel Board hearing had been adjusted.  

The Board notes that a Travel Board hearing was conducted on April 2017.  The Veteran and his representative appeared at the hearing.  Although the appellant's representative appeared at the hearing, there is no indication in the record that the appellant ever received notification of the Travel Board hearing in April 2017.  The December 2015, August 2016, and January 2017 hearing notifications, noted above, were solely addressed to the Veteran and not to the appellant.  The undersigned Veterans Law Judge specifically noted that the appellant was not provided notice of the hearing and that she still had an outstanding request for a Board hearing.  Therefore, the Board finds that a remand is also appropriate so that the appellant can be scheduled for a Travel Board hearing at the RO.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2016).  

Finally, the Board notes that there are no recent Financial Status Report forms of record from the appellant.  The most recent report of the appellant's income and expenses was provided pursuant to VA Form 21-0788, Information Regarding Apportionment of Beneficiary' Award, received in November 2010.  The Board notes that the Veteran recently provided a Financial Status Report form in April 2017.  In light of the foregoing, the Board finds that a current and more thorough accounting of the income and expenses of the appellant is necessary in this matter.  

Accordingly, the case is REMANDED for the following actions:  

1.  Review the claims file and ensure that all contested claims procedures have been followed.  The Veteran should be furnished a copy of the appellant's Substantive Appeal, or the content of the substantive appeal, and should be afforded the opportunity to respond thereto.  

2.  Schedule the appellant for a Travel Board hearing at the RO and provide notice to the parties in accordance with 38 C.F.R. § 20.713. 

3.  Furnish the appellant Financial Status Report forms (VA Form 20-5655), and request that she provide up-to-date information on such forms as to her respective income, expenses, and assets, since November 2010.  

4.  Then readjudicate the appeal.  If the benefit sought remain denied, issue a supplemental statement of the case, which takes into account all evidence submitted since the last supplemental statement of the case (including the Veteran's April 2017 Financial Status Report form), and return the case to the Board.  

The Veteran and the claimant have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

